Per Curiam:
The single assignment of error presents the question of the constitutionality of the act of May 8, 1889, P. L. 129. The said act is as follows:
“ Section 1. ’That in all proceedings to lay out or vacate a public or private road, or to assess damages as provided by law, to fix the site of a county bridge and to accept the same when repaired or completed according to existing laws, the viewers, reviewers, etc., shall consist of three fair, judicious, and impartial persons, one of whom shall be a surveyor, to be appointed as now provided by law.
“ This act shall not apply to counties having local acts inconsistent herewith.”
The supposed vice of the act consists in the last paragraph, which declares that it shall not apply to counties having local acts inconsistent therewith. From this it was argued the law was local, and therefore unconstitutional. We regard the language referred to as merely intended to preserve the local laws in force at the time of its passage. As they drop out by their repeal from time to time, the act of 1889 will take their place: Evans v. Phillipi, 117 Pa. 226. Such counties will not then have a local law inconsistent with said act. Any other construction would prevent the legislature from passing any general law, without at the same time repealing in terms every local law in conflict with it. The proceedings are
Affirmed.